Citation Nr: 0929506	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-23 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had Recognized Guerilla Service from February 15, 
1945 to July 18, 1945 and had active duty service in the 
Regular Philippine Army from July 19, 1945 to July 26, 1945.  
He died in July 2001.  The appellant in this case is seeking 
Department of Veterans Affairs (VA) benefits as the Veteran's 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by a VA 
Regional Office (RO).  A notice of disagreement was received 
in October 2005, a statement of the case was issued in 
January 2006, and a substantive appeal was received in July 
2006.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in July 2001.  A death certificate lists 
the immediate cause of death as cardiopulmonary arrest, and 
the antecedent cause of death as cancer of the lungs.   

2.  At the time of the Veteran's death, service connection 
was not in effect for any disability.  

3.  The disability that caused the Veteran's death was not 
manifested during the Veteran's military service or for many 
years thereafter, nor was it otherwise related to the 
Veteran's service.




CONCLUSION OF LAW

The Veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. 
§§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

Duty to Notify

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, No. 03-1668 (U.S. Vet. App. July 18, 
2007).

In the instant case, the record shows that in an October 2004 
VCAA letter, the appellant was informed of the information 
and evidence necessary to substantiate her claim, 
specifically including an explanation of the evidence and 
information required to substantiate the issue of DIC as 
required by Hupp.  The appellant was also advised of the 
types of evidence VA would assist her in obtaining as well as 
her own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the Veteran was not service-connected for 
any disabilities at the time of his death.  Thus, the first 
two elements given in Hupp are not applicable in the instant 
claim. 

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the RO provided 
VCAA notice to the appellant in October 2004, which was prior 
to the July 2005 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  Although the present 
appeal involves the issue of cause of the Veteran's death, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied.  In the present appeal, the appellant 
was provided with notice of what type of information and 
evidence was needed to substantiate the claim.  Further, in 
July 2007, the RO sent a letter notifying the appellant of 
the types of evidence necessary to establish an effective 
date.  However, as this letter was sent at the same time that 
the appellant's appeal was being certified to the Board, the 
appellant was not afforded adequate time to respond.  
Nevertheless, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection for cause of the Veteran's death, any questions as 
to the appropriate effective date to be assigned are rendered 
moot. 

In sum, the appellant has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
appellant has not demonstrated any prejudice with regard to 
the content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records and post service private treatment 
records.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R.  § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.  

In Delarosa v. Peake, No. 2007- 7108 (Fed. Cir. Jan. 31, 
2008), the Federal Circuit held that VA's duty to obtain a 
medical opinion under 38 U.S.C. § 5103A(d) does not apply to 
a DIC claim, as the applicability of this provision is 
explicitly limited to claims for disability compensation.  
Moreover, the Board notes that 38 U.S.C.  § 5103A(a) does not 
always require VA to assist the claimant in obtaining a 
medical opinion or examination.  Under § 5103A(a), VA only 
needs to make reasonable efforts to assist a claimant in 
obtaining a medical opinion when such opinion is "necessary 
to substantiate the claimant's claim for a benefit."  Here, 
as will be discussed in greater detail below, the Board finds 
that there is no competent evidence that the Veteran's lung 
cancer had its onset in service or within one year of service 
discharge and there is no competent evidence suggesting a 
link between the Veteran's lung cancer and his active 
service.  Moreover, there is no medical evidence of record 
showing a link between any other disability to service or the 
cause of death.  Thus, notwithstanding the fact that VA had 
no obligation to obtain a medical opinion, the Board finds 
there was no basis to obtain one.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The appellant is claiming service connection for cause of the 
Veteran's death.  In a claim of service connection for the 
cause of the veteran's death, evidence must be presented that 
links the fatal disease to a period of military service or to 
an already service-connected disability.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R.  §§ 3.303, 3.312.  Evidence must 
be presented showing that a service-connected disability is 
either the principal or contributory cause of death.  A 
service-connected disability is the principal cause of death 
when that disability, either singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  A contributory 
cause of death must be causally connected to death and must 
have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A Certificate of Death showed that the Veteran died in July 
2001 and listed the cause of death as cardiopulmonary arrest 
and listed the antecedent cause of death as cancer of the 
lungs.  At the time of the Veteran's death, service 
connection was not in affect for any disability.  

Service treatment records are silent with respect to any 
complaints of lung problems or findings of a lung disability.  
In a July 1945 Affidavit of Philippine Personnel, the Veteran 
expressly denied that he incurred any wounds or illnesses 
during service.  Significantly, after the Veteran's discharge 
from service, a February 1946 service examination showed that 
the lungs were evaluated as clinically normal and a chest x-
ray was negative.  

A January 2005 Medical Certificate showed that the Veteran 
was confined/treated in March 2001 at Ilocos Training and 
Regional Medical Center for bronchogenic cancer.  Additional 
treatment records from March 2001, including laboratory 
reports, were also associated with the claims file.  Further, 
a March 2001 private CAT scan of the chest showed that a 
mass, coupled with right upper lobe and right lower lobe 
lateral basal segment obstructive pneumonitis, suggested 
bronchogenic cancer.  The report concluded that this 
diagnosis was further strengthened by a long history of 
smoking, chronic cough and weight loss.  An April 2001 
pathology report showed that a fine needle biopsy of lung 
mass was positive for some carcinoma cells, moderate to 
poorly differentiated, probably squamous type; and marked 
acute inflammation.  However, there is nothing in these 
records linking the Veteran's lung cancer to service.

The claims file also includes an opinion from F.D., M.D., who 
completed the Veteran's death certificate.  She indicated 
that she listed the cause of death as Cancer of the Lungs 
based on information gathered.  According to the daughter of 
the deceased, long before his death, the Veteran had been 
suffering from a chronic cough accompanied later by 
noticeable weight loss and difficulty breathing.  Further, 
investigation revealed a history of smoking, starting when he 
was 22 years old until early 2001, at one pack per day.  The 
doctor also referenced the March 2001 private treatment 
records.  Dr. F.D. concluded that the Veteran's long history 
of smoking accompanied by chronic cough and weight loss, 
which was further confirmed by biopsy results led the doctor 
to sign his cause of death as Cancer of the Lungs.  However, 
again, nothing in this opinion links the Veteran's lung 
cancer to his service. 

Nevertheless, in support of her claim, the appellant has 
submitted two private opinions.  In November 2004, she 
submitted an opinion from D.C., M.D., who certified that the 
Veteran was treated and hospitalized at Lopez Hospital under 
the medical care of Dr. F.L. during and after discharge from 
service.  The Veteran continued treatment and his condition 
worsened until he died of cardio respiratory arrest and lung 
cancer in July 2001.  Along with his statement, the examiner 
included a document entitled medical history, which indicated 
that from 1943 to 1946, the Veteran suffered from difficulty 
of breathing and severe dizziness showing he was 
hypertensive.  Subsequently, he continued to be hospitalized 
for extremely long periods of time, including one stint for 
almost ten years, due to problems with his lungs until his 
death.  

However, the Board must conclude that this opinion with 
medical history has no probative value because it was 
provided many years after the reported treatment and without 
any supporting contemporaneous clinical records.  
Significantly, the opinion indicated that the Veteran had 
problems with his lungs as early as 1943, which the Board 
observes was prior to his recognized service.  However, this 
statement clearly contradicts the Veteran's February 1946 
service examination, which showed that his lungs were 
evaluated as clinically normal.  The Board finds that this 
examination has a high probative value as it was completed 
within eight months of his discharge from service and, thus, 
is contemporaneous to the Veteran's service.  Further, this 
private opinion also contradicts the Veteran himself as he 
claimed in the July 1945 affidavit to not be suffering from 
any illnesses incurred in service.  Moreover, medical 
evidence appeared to indicate that the Veteran's lung cancer 
was at least in part due to his long history of smoking.  
However, this fact is not addressed in this opinion.  

The appellant also submitted a June 2005 private opinion from 
A.M., which provided that the Veteran was his patient 
immediately after the war when he started to suffer from 
chronic cough, anorexia and weight loss.  The opinion 
concluded that the toxic fumes during the war were a factor 
in the development of Cancer of the Lungs.  Considering the 
extent of exposure and length of time, these toxic fumes 
triggered the growth of cancer.  Initially, it appears that 
this person is not considered a registered physician by the 
Philippine Professional Regulations Commission.  Thus, he 
would not be competent to render a medical opinion.  See  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).   However, 
the claims file does include the following: a copy of a 
certificate showing that the examiner was enrolled in the 
Philippine Islands Medical Association in February 1940; a 
copy of a Silver Anniversary plaque from 1936 to 1961 for 
Faculty of Medicine and Surgery at University of Santo Tomas; 
and a copy of a June 1950 letter granting permission to open 
a medical clinic.  

Nevertheless, even assuming that A.M. does arguably have 
medical expertise, for the same reasons outlined above, the 
Board still must find that his opinion has no probative 
value.  Again, the opinion was provided many years after the 
reported treatment and without any supporting contemporaneous 
clinical records.  Moreover, this opinion also contradicts 
the July 1945 affidavit and February 1946 service 
examination, which have a higher probative value as these 
documents are contemporaneous to the Veteran's service.  
Importantly, the opinion indicated that the Veteran's lung 
cancer was due to toxic fumes inhaled during service.  
However, there is no evidence to show that the Veteran was 
exposed to toxic fumes during service.  Further, the opinion 
also indicates that it was long term exposure to these toxic 
fumes that contributed to the Veteran's lung cancer, but the 
Veteran only had recognized service for five months.  
Moreover, again, the examiner did not address the Veteran's 
long history as a smoker. 

Therefore, after reviewing the evidence of record, the Board 
must conclude that service connection is not warranted for 
the Veteran's death.  There is no persuasive evidence of any 
lung disorder in service or of lung cancer within one year of 
service so the service incurrence of malignant tumors cannot 
be presumed.  Significantly, the highly probative February 
1946 service examination evaluated the lungs as clinically 
normal and a chest x-ray was negative.  Further, there is no 
persuasive medical evidence linking the Veteran's lung cancer 
to service.  Moreover, there is also no persuasive medical 
evidence linking the Veteran's cause of death to any injury 
or disease during service.  The Board places significant 
probative value on the 56-year gap between discharge from 
military service and the first competent medical evidence of 
lung cancer and finds that the post-service symptomatology is 
too remote in time to support a finding of in-service onset, 
particularly given the lack of continuity of symptomatology 
during the multi-year gap between military discharge in 1945 
and the first mention of the disorder in 2001.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim).
 
Certain medical evidence of record appears to attribute the 
Veteran's lung cancer to smoking since he was 22 years of 
age.  As it appears that the Veteran may have smoked during 
his period in service, the Board observes that legislation 
relating to claims based upon the effects of tobacco 
products, contained in 38 U.S.C.A.  § 1103(a), includes the 
following: "Notwithstanding any other provision of law, a 
veteran's disability or death shall not be considered to have 
resulted from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air service 
for purposes of this title on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by the veteran during the veteran's service."  See Public Law 
No. 105- 206, 112 Stat. 865, § 8202 (1998).  This law applies 
to claims filed after June 9, 1998, and does not affect 
claims filed on or before that date.  As the appellant's 
claim was filed in September 2004, any claim based on the 
Veteran's use of tobacco products is precluded by law.

The Board recognizes the statements from the appellant 
indicating that the Veteran's death was caused by illnesses 
that manifested during service.  However, medical evidence is 
generally required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992).  Nevertheless, lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. 
July 3, 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  In other 
words, the appellant is competent to describe how the Veteran 
looked and behaved since his discharge from service.  
However, as a lay witness, she has not demonstrated that she 
has the medical expertise required to determine whether the 
Veteran's death was related to service.  Again, importantly, 
service treatment records are silent with respect to an 
findings of a lung disability.  Thus, while the appellant's 
contentions have been carefully considered, these contentions 
are outweighed by the absence of competent medical evidence 
to support her claim.

In conclusion, a preponderance of the evidence is against the 
appellant's claim for the cause of Veteran's death.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the cause of Veteran's 
death is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


